

STANDARD FORM OF OFFICE LEASE
The Real Estate Board of New York, Inc.


Agreement of Lease, made as of this 17th                    day of September in
the year 2009                   , between BRAUN MANAGEMENT, INC. 160 Broadway,
First Floor, New York, NY 10038 as agent for DAROR ASSOCIA1E party of the first
part, hereinafter referred to as OWNER, and ACCOUNTABILITIES, INC., a Delaware
corporation, with an office at 160 Broadway, New York, NY 10038 party of the
second part, hereinafter referred to as TENANT,
 
Witnesseth,                    Owner hereby leases to Tenant and Tenant hereby
hires from Owner part of the eleventh (11th) floor known as Suite 1100 as shown
in Exhibit “A”, attached hereto and made a part hereof in the building known as
160 Broadway in the Borough of Manhattan                    ,City of New York,
for the term of (or until such term shall sooner cease and expire as hereinafter
provided) to commence on the                    day of                    in the
year                   , and to end on the                    day
of                    in the year                    both dates inclusive, at
the annual rental rate of


[See Paragraph 37.02 and Article 37 of the Rider for annual rental rates and
rent and term commencement dates] which Tenant agrees to pay in lawful money of
the United States, which shall be legal tender in payment of all debts and dues,
public and private, at the time of payment, in equal monthly installments in
advance on the first day of each month during said term, at the office of Owner
or such other place as Owner may designate, without any setoff or deduction
whatsoever, except that Tenant shall pay the first monthly installment(s) on the
execution hereof (unless this lease be a renewal).
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner's predecessor in interest, Owner may
at Owner's option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.
The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:


Rent: 1. Tenant shall pay the rent as above and as hereinafter provided.
Occupancy: 2. Tenant shall use and occupy the demised premises for offices for
Tenant’s temporary placement service and for no other purpose.


Tenant Alterations: 3. Tenant shall make no changes in or to the demised
premises of any nature without Owner's prior written consent Subject to the
prior written consent of Owner, and to the provisions of this article, Tenant,
at Tenant's expense, may make alterations, installations, additions or
improvements which are non-structural and which do not affect utility services
or plumbing and electrical lines, in or to the interior of the demised premises,
using contractors or mechanics first approved in each instance by Owner. Tenant
shall, at its expense, before making any alterations, additions, installations
or improvements,  obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof, and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner. Tenant agrees to carry, and will
cause Tenant's contractors and sub-contractors to carry, such worker's
compensation, general liability, personal and property damage insurance as Owner
may require. If any mechanic's lien is filed against the demised premises, or
the building of which the same forms a part, for work claimed to have been done
for, or materials furnished to, Tenant, whether or not done pursuant to this
article, the same shall be discharged by Tenant within thirty (30) days
thereafter, at Tenant's expense, by payment or filing a bond as permitted by
law. All fixtures and all paneling, partitions, railings and like installations,
installed in the demised premises at any time, either by Tenant or by Owner on
Tenant's behalf, shall, upon installation, become the property of Owner and
shall remain upon and be surrendered with the demised premises unless Owner, by
notice to Tenant no later than twenty (20) days prior to the date fixed as the
termination of this lease, elects to relinquish Owner's right thereto and to
have them removed by Tenant, in which event the same shall be removed from the
demised premises by Tenant prior to the expiration of the lease, at Tenant's
expense. Nothing in this article shall be construed to give Owner title to, or
to prevent Tenant's removal of, trade fixtures, moveable office furniture and
equipment, but upon removal of same from the demised premises, or upon removal
of other installations as may be required by Owner, Tenant shall immediately,
and at its expense, repair and restore the demised premises to the condition
existing prior to any such installations, and repair any damage to the demised
premises or the building due to such removal. All property permitted or required
to be removed by Tenant at the end of the term remaining in the demised premises
after Tenant's removal shall be deemed abandoned and may, at the election of
Owner, either be retained as Owner's property or removed from the demised
premises by Owner, at Tenant's expense.
 
Maintenance and Repairs: 4. Tenant shall, throughout the term of this lease,
take good care of the demised premises and the fixtures and appurtenances
therein. Tenant shall be responsible for all damage or injury to the demised
premises or any other part of the building and the systems and equipment
thereof, whether requiring structural or nonstructural repairs caused by, or
resulting from, carelessness, omission, neglect or improper conduct of Tenant,
Tenant's subtenants, agents, employees, invitees or licensees, or which arise
out of any work, labor, service or equipment done for, or supplied to, Tenant or
any subtenant, or arising out of the installation, use or operation of the
property or equipment of Tenant or any subtenant Tenant shall also repair all
damage to the building and the demised premises caused by the moving of Tenant's
fixtures, furniture and
 
equipment. Tenant shall promptly make, at Tenant's expense, all repairs in and
to the demised premises for which Tenant is responsible, using only the
contractor for the trade or trades in question, selected from a list of at least
two contractors per trade submitted by Owner. Any other repairs in or to the
building or the facilities and systems thereof, for which Tenant is responsible,
shall be performed by Owner at the Tenant's expense. Owner shall maintain in
good working order and repair the exterior and the structural portions of the
building, including the structural portions of the demised premises, and the
public portions of the building interior and the building plumbing, electrical,
heating and ventilating systems (to the extent such systems presently exist)
serving the demised premises. Tenant agrees to give prompt notice of any
defective condition in the demised premises for which Owner may be responsible
hereunder. There shall be no allowance to Tenant for diminution of rental value
and no liability on the part of Owner by reason of inconvenience, annoyance or
injury to business arising from Owner or others making repairs, alterations,
additions or improvements in or to any portion of the building or the demised
premises, or in and to the fixtures, appurtenances or equipment thereof. It is
specifically agreed that Tenant shall not be entitled to any setoff or reduction
of rent by reason of any failure of Owner to comply with the covenants of this
or any other article of this lease. Tenant agrees that Tenant's sole remedy at
law in such instance will be by way of an action for damages for breach of
contract. The provisions of this Article 4 shall not apply in the case of fire
or other casualty, which are dealt with in Article 9 hereof.
 
Window Cleaning: 5. Tenant will not clean nor require, permit, suffer or allow
any window in the demised premises to be cleaned from the outside in violation
of Section  202 of the Labor Law or any other applicable law, or of the Rules of
the Board of standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
 
Requirements of Law, Fire Insurance, Floor Loads: 6. Prior to the commencement
of the lease term, if Tenant is then in possession, and at all times thereafter,
Tenant, at Tenant's sole cost and expense, shall promptly comply with all
present and future laws, orders and regulations of all state, federal, municipal
and local governments, departments, commissions and boards and any direction of
any public officer pursuant to law, and all orders, rules and regulations of the
New York Board of Fire Underwriters, Insurance Services Office, or any similar
body which shall impose any violation, order or duty upon Owner or Tenant with
respect to the demised premises, whether or not arising out of Tenant's use or
manner of use thereof, (including Tenant's permitted use) or, with respect to
the building if arising out of Tenant's use or manner of use of the demised
premises or the building (including the use permitted under the lease). Nothing
herein shall require Tenant to make structural repairs or alterations unless
Tenant has, by its manner of use of the demised premises or method of operation
therein, violated any such laws, ordinances, orders, rules, regulations or
requirements with respect thereto. Tenant may, after securing Owner to Owner's
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorneys' fees, by cash deposit or by surety
bond in an amount and in a company satisfactory to Owner, contest and appeal any
such laws, ordinances, orders, rules, regulations or

 
 
 

--------------------------------------------------------------------------------

 


requirements provided same is done with all reasonable promptness and provided
such appeal shall not subject Owner to prosecution for a criminal offense, or
constitute a default under any lease or mortgage under which Owner may be
obligated, or cause the demised premises or any part thereof to be condemned or
vacated. Tenant shall not do or permit any act or thing to be done in or to the
demised premises which is contrary to law, or which will invalidate or be in
conflict with public liability, fire or other policies of insurance at any time
carried by or for the benefit of Owner with respect to the demised premises or
the building of which the demised premises form a part, or which shall or might
subject Owner to any liability or responsibility to any person, or for property
damage. Tenant shall not keep anything in the demised premises, except as now or
hereafter permitted by the Fire Department, Board of Fire Underwriters, Fire
Insurance Rating Organization or other authority having jurisdiction, and then
only in such manner and such quantity so as not to increase the rate for fire
insurance applicable to the building, nor use the demised premises in a manner
which will increase the insurance rate for the building or any property located
therein over that in effect prior to the commencement of Tenant's occupancy.
Tenant shall pay all costs, expenses, fines, penalties, or damages, which may be
imposed upon Owner by reason of Tenant's failure to comply with the provisions
of this article, and if by reason of such failure the fire insurance rate shall,
at the beginning of this lease, or at any time thereafter, be higher than it
otherwise would be, then, Tenant shall reimburse Owner, as additional rent
hereunder, for that portion of all fire insurance premiums thereafter paid by
Owner which shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Owner and Tenant are parties, a schedule or
"make-up" of rate for the building or the demised premises issued by the New
York Fire Insurance Exchange, or other body making fire insurance rates
applicable to said premises shall be conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
prescribe the weight and position of all safes, business machines and mechanical
equipment.  Such installations shall be placed and maintained by Tenant, at
Tenant's expense, in settings sufficient, in Owner's judgment, to absorb and
prevent vibration, noise and annoyance
 
Subordination: 7. This lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which the demised premises are a part, and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part.  In confirmation of such
subordination, Tenant shall from time to time execute promptly any certificate
that Owner may request
 
Property Loss, Damage Reimbursement Indemnity. 8. Owner or its agents shall not
be liable for any damage to property of Tenant or of others entrusted to
employees of the building, nor for loss of or damage to any property of Tenant
by theft or otherwise, nor for any injury or damage to persons or property
resulting from any cause of whatsoever nature, unless caused by, or due to, the
negligence of Owner, its agents, servants or employees. Owner or its agents
shall not be liable for any damage caused by other tenants or persons in, upon
or about said building, or caused by operations in construction of any private,
public or quasi public work. If at any time any windows of the demised premises
are temporarily closed, darkened or bricked up (or permanently closed, darkened
or bricked up, if required by law) for any reason whatsoever including, but not
limited to, Owner's own acts, Owner shall not be liable for any damage Tenant
may sustain thereby, and Tenant shall not be entitled to any compensation
therefore, nor abatement or diminution of rent, nor shall the same release
Tenant from its obligations hereunder, nor constitute an eviction. Tenant shall
indemnify and save harmless Owner against and from all liabilities, obligations,
damages, penalties, claims, costs and expenses for which Owner shall not be
reimbursed by insurance, including reasonable attorney’s fees, paid, suffered or
incurred as a result of any breach by Tenant, Tenant's agents, contractors,
employees, invitees, or licensees, of any covenant or condition of this lease,
or the carelessness, negligence or improper conduct of the Tenant, Tenant's
agents, contractors, employees, invitees or licensees. Tenant's liability under
this lease extends to the acts and omissions of any sub-tenant, and any agent,
contractor; employee, invitee or licensee of any sub-tenant In case any action
or proceeding is brought against Owner by reason of any such claim, Tenant, upon
written notice from Owner, will, at Tenant's expense, resist or defend such
action or proceeding by counsel approved by Owner in writing, such approval not
to be unreasonably withheld.
 
Destruction, Fire and Other Casualty: 9. (a) If the demised premises or any part
thereof shall be damaged by fire or other casualty, Tenant shall give immediate
notice thereof to Owner, and this lease shall continue in full force and effect
except as hereinafter set forth. (b) If the demised premises are partially
damaged or rendered partially unusable by fire or other casualty, the damages
thereto shall be repaired by, and at the expense of, Owner, and the rent and
other items of additional rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty, according
to the part of the demised premises which is usable. (c) If the demised premises
are totally damaged or rendered wholly unusable by fire or other casualty, then
the rent and other items of additional rent, as hereinafter expressly provided,
shall be proportionately paid up to the time of the casualty, and thenceforth
shall cease until the date when the demised premises shall have been repaired
and restored by Owner (or if sooner reoccupied in part by Tenant then rent shall
be apportioned as provided in subsection (b) above), subject to Owner's right to
elect not to restore the same as hereinafter provided. (d) If the demised
premises are rendered wholly unusable or (whether or not the demised premises
are damaged in whole or in part) if the building shall be so damaged that Owner
shall decide to demolish it or to rebuild it, then, in any of such events, Owner
may elect to terminate this lease by written notice to Tenant, given within
ninety (90) days after such fire or casualty, or thirty (30) days after
adjustment of the insurance claim for such fire or casualty, whichever is
sooner, specifying a date for the expiration of the lease, which date shall not
be more than sixty (60) days after the giving of such notice, and upon the date
specified in such notice the term of this lease
 
shall expire as fully and completely as if such date were the date set forth
above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to
Landlord's rights and remedies against Tenant under the lease provisions in
effect prior to such termination, and any rent owing shall be paid up to such
date, and any payments of rent made by Tenant which were on account of any
period subsequent to such date shall be returned to Tenant. Unless Owner shall
serve a termination notice as provided for herein, Owner shall make the repairs
and restorations under the conditions of (b) and (c) hereof, with all reasonable
expedition, subject to delays due to adjustment of insurance claims, labor
troubles and causes beyond Owner's control. After any such casualty, Tenant
shall cooperate with Owner's restoration by removing from the demised premises
as promptly as reasonably possible, all of Tenant's salvageable inventory and
movable equipment, furniture, and other property. Tenant's liability for rent
shall resume five (5) days after written notice from Owner that the demised
premises are substantially ready for Tenant's occupancy (e) Nothing contained
hereinabove shall relieve Tenant from liability that may exist as a result of
damage from fire or other casualty. Notwithstanding the foregoing, including
Owner's obligation to restore under subparagraph (b) above, each party shall
look first to any insurance in its favor before making any claim against the
other party for recovery for loss or damage resulting from fire or other
casualty, and to the extent that such insurance is in force and collectible, and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d), and (e) above,
against the other, or anyone claiming through or under each of them by way of
subrogation or otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage to the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors' insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. If, and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten days after
written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry insurance on Tenant's furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable by Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same. (f) Tenant hereby waives the provisions of section 227 of the Real
Property Law and agrees that the provisions of this article shall govern and
control in lieu thereof.
 
Eminent Domain: 10. If the whole or any part of the demised premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then, and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding, and Tenant shall
have no claim for the value of any unexpired term of said lease, and assigns to
Owner, Tenant's entire interest in any such award. Tenant shall have the right
to make an independent claim to the condemning authority for the value of
Tenant's moving expenses and personal property, trade fixtures and equipment,
provided Tenant is entitled pursuant to the terms of the lease to remove such
property, trade fixtures and equipment at the end of the term, and provided
further such claim does not reduce Owner's award.
 
Assignment, Mortgage, Etc.: 11. Tenant, for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns,
expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. Transfer of the majority of the stock of a corporate Tenant or the
majority partnership interest of a partnership Tenant shall be deemed an
assignment. If this lease be assigned, or if the demised premises or any part
thereof be underlet or occupied by anybody other than Tenant, Owner may, after
default by Tenant, collect rent from the assignee, under-tenant or occupant, and
apply the net amount collected to the rent herein reserved, but no such
assignment, underletting, occupancy or collection shall be deemed a waiver of
this covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.
 
Electric Current: 12.  Rates and conditions in respect to submetering or rent
inclusion, as the case may be, to be added in RIDER attached hereto. Tenant
covenants and agrees that at all times its use of electric current shall not
exceed the capacity of existing feeders to the building or the risers or wiring
installation, and Tenant may not use any electrical equipment which, in Owner's
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no way make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.
 
Access to Premises: 13. Owner or Owner's agents shall have the right (but shall
not be obligated) to enter the demised premises in any emergency at any time,
and, at other reasonable times, to examine the same and to make such repairs,
replacements and improvements as Owner may deem necessary and reasonably
desirable to the demised premises or to any other portion of the building or
which Owner may elect to perform.  Tenant shall permit Owner to use and maintain
and replace pipes, ducts, and conduits in and through the demised premises and
to erect new pipes, ducts, and conduits therein, provided they are concealed
within the walls, floor; or ceiling. Owner may, during the progress of any work
in the demised premises, take all necessary materials and equipment into said
premises without the same constituting an eviction, nor shall the Tenant be
entitled to any abatement of rent while such work is in progress, nor to any
damages by reason of loss or interruption of business or otherwise. Throughout
the term hereof, Owner shall have the right to enter the demised premises at
reasonable hours for the purpose of showing the same to prospective purchasers
or mortgagees




 
 

--------------------------------------------------------------------------------

 



of the building, and during the last six months of the term, for the purpose of
showing the same to prospective tenants. If Tenant is not present to open and
permit an entry into the demised premises, Owner or Owner's agents may enter the
same whenever such entry may be necessary or permissible by master key or
forcibly, and provided reasonable care is exercised to safeguard Tenant's
property, such entry shall not render Owner or its agents liable therefore, nor
in any event shall the obligations of Tenant hereunder be affected. If during
the last month of the term Tenant shall have removed all or substantially all of
Tenant's property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect on this lease or Tenant's obligations hereunder.
 
Vault, Vault Space, Area: 14. No vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the building, is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
building. All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability, nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee, or charge
of municipal authorities for such vault or area shall be paid by Tenant.
 
Occupancy:  15. Tenant will not at any time use or occupy the demised premises
in violation of the certificate of occupancy issued for the building of which
the demised premises are a part. Tenant has inspected the demised premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner's
work, if any. In any event, Owner makes no representation as to the condition of
the demised premises, and Tenant agrees to accept the same subject to
violations, whether or not of record.
 
Bankruptcy: 16. (a) Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Owner by the sending of a
written notice to Tenant within a reasonable time after the happening of anyone
or more of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant as the debtor; or (2) the making by
Tenant of an assignment or any other arrangement for the benefit of creditors
under any state statute. Neither Tenant nor any person claiming through or under
Tenant, or by reason of any statute or order of court, shall thereafter be
entitled to possession of the premises demised but shall forthwith quit and
surrender the demised premises. If this lease shall be assigned in accordance
with its terms, the provisions of this Article 16 shall be applicable only to
the party then owning Tenant's interest in this lease.
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages, an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination, and the fair and
reasonable rental value of the demised premises for the period for which such
installment was payable, shall be discounted to the date of termination at the
rate of four percent (4%) per annum. If such demised premises or any part
therefore re-let by the Owner for the unexpired term of said lease, or any part
thereof, before presentation of proof of such liquidated damages to any court,
commission or tribunal, the amount of rent reserved upon such re-letting shall
be deemed to be the fair and reasonable rental value for the part or the whole
of the demised premises so re-let during the term of the re-letting. Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages, by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than, the amount of the
difference referred to above.
 
Default: 17. (1) If Tenant defaults in fulfilling any of the covenants of this
lease other than the covenants for the payment of rent or additional rent, or if
the demised premises become vacant or deserted; or if any execution or
attachment shall be issued against Tenant or any of Tenant's property, whereupon
the demised premises shall be taken or occupied by someone ether than Tenant; or
if this lease be rejected under §365 of Title 11 of the US Code (Bankruptcy
Code); or if Tenant shall fail to move into or take possession of the demised
premises within thirty (30) days after the commencement of the term of this
lease, then, in anyone or more of such events, upon Owner serving a written
fifteen (15) days notice upon Tenant specifying the nature of said default, and
upon the expiration of said fifteen (15) days, if Tenant shall have failed to
comply with or remedy such default, or if the said default or omission
complained of shall be of a nature that the same cannot be completely cured or
remedied within said fifteen (15) day period, and if Tenant shall not have
diligently commenced curing such default within such fifteen (15) day period,
and shall not thereafter with reasonable diligence and in good faith, proceed to
remedy or cure such default, then Owner may serve a written five (5) days notice
of cancellation of this lease upon Tenant, and upon the expiration of said five
(5) days this lease and the term thereunder shall end and expire as fully and
completely as if the expiration of such five (5) day period were the day herein
definitely fixed for the end and expiration of this lease and the term thereof,
and Tenant shall then quit and surrender the demised premises to Owner, but
Tenant shall remain liable as hereinafter provided.
(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein, or any item of additional rent herein mentioned, or any
part of either, or in making any other payment
 
herein required; then, and in any of such events, Owner may without notice,
re-enter the demised premises either by force or otherwise, and dispossess
Tenant by summary proceedings or otherwise, and the legal representative of
Tenant or other occupant of the demised premises, and remove their effects and
hold the demised premises as if this lease had not been made, and Tenant hereby
waives the service of notice of intention to re-enter or to institute legal
proceedings to that end. If Tenant shall make default hereunder prior to the
date fixed as the commencement of any renewal or extension of this lease, Owner
may cancel and terminate such renewal or extension agreement by written notice.
 
Remedies of Owner and Waiver of Redemption: 18. In case of any such default,
re-entry, expiration and/or dispossess by summary proceedings or otherwise, (a).
the rent shall become due thereupon and be paid up to the tune of such re-entry,
dispossess and/or expiration, (b) Owner may re-let the demised premises or any
part or parts thereof, either in the name of Owner or otherwise, for a term or
terms, which may at Owner's option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease, and may grant
concessions or free rent or charge a higher rental than that in this lease,
and/or (c) Tenant or the legal representatives of Tenant shall also pay to Owner
as liquidated damages for the failure of Tenant to observe and perform said
Tenant's covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the lease or leases of the demised premises for each
month of the period which would otherwise have constituted the balance of the
term of this lease. The failure of Owner to re­let the demised premises, or any
part or parts thereof, shall not release or affect Tenant's liability for
damages. In computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorney's fees, brokerage, advertising and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease, and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner's option, make such alterations, repairs,
replacements, and/or decorations in the demised premises as Owner, in Owner's
sole Judgment, considers advisable and necessary for the purpose of re-letting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid. Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in the event that the
demised premises are re-let, for failure to collect the rent thereof under such
re­letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease of any particular remedy, shall not preclude Owner from any other remedy,
in law or in equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed for any cause, or in the event of Owner obtaining
possession of the demised premises, by reason of the violation by Tenant of any
of the covenants and conditions of this lease, or otherwise.
 
Fees and Expenses: 19. If Tenant shall default in the observance or performance
of any term or covenant on Tenant's part to be observed or performed under, or
by virtue of, any of the terms or provisions in any article of this lease, after
notice, if required, and upon expiration of any applicable grace period, if any,
(except in an emergency), then, unless otherwise provided elsewhere in this
lease, Owner may immediately, or at any time thereafter and without notice,
perform the obligation of Tenant thereunder. If Owner, in connection with the
foregoing, or in connection with any default by Tenant in the covenant to pay
rent hereunder, makes any expenditures or incurs any obligations for the payment
of money, including but not limited to reasonable attorneys' fees, in
instituting, prosecuting or defending any action or proceeding, and prevails in
any such action or proceeding, then Tenant will reimburse Owner for such sums so
paid, or obligations incurred, with interest and costs. The foregoing expenses
incurred by reason of Tenant's default shall be deemed to be additional rent
hereunder, and shall be paid by Tenant to Owner within ten (10) days of
rendition of any bill or statement to Tenant therefore. If Tenant's lease term
shall have expired at the time of making of such expenditures or including of
such obligations, such sums shall be recoverable by Owner, as damages.
 
Building Alterations and Management: 20. Owner shall have the right at any time
without the same constituting an eviction and without incurring liability to
Tenant therefor, to change the arrangement and/or location of public entrances,
passageways, doors, doorways, corridors, elevators, stairs, toilets or other
public parts of the building, and to change the name, number or designation by
which the building may be known. There shall be no allowance to Tenant for
diminution of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner or other
Tenants making any repairs in the building or any such alterations, additions
and improvements. Furthermore, Tenant shall not have any claim against Owner by
reason of Owner's imposition of such controls of the manner of access to the
building by Tenant's social or business visitors as the Owner may deem necessary
for the security of the building and its occupants.
 
No Representations Owner: 21. Neither Owner nor Owner's agents have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation or any other matter or

 
 
 

--------------------------------------------------------------------------------

 
thing affecting or related to the demised premises, except as herein expressly
set forth, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise, except as expressly set forth in the provisions of
this lease. Tenant has inspected the building and the demised premises and is
thoroughly acquainted with their condition and agrees to take the same "as-is",
and acknowledges that the taking of possession of the demised premises by Tenant
sha11 be conclusive evidence that the said premises and the building of which
the same form a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects.  All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.
 
End of Term: 22. Upon the expiration or other termination of the term of this
lease, Tenant shall quit and surrender to Owner the demised premises,
"broom-clean", in good order and condition, ordinary wear and damages which
Tenant is not required to repair as provided elsewhere in this lease excepted,
and Tenant shall remove all its property. Tenant's obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.
 
Quiet Enjoyment: 23. Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant's part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 31 hereof, and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
 
Failure to Give Possession: 24. If Owner is unable to give possession of the
demised premises on the date of the commencement of the term hereof because of
the holding-over or retention of possession of any tenant, undertenant or
occupants, or if the demised premises are located in a building being
constructed, because such building has not been sufficiently completed to make
the demised premises ready for occupancy, or because of the fact that a
certificate of occupancy has not been procured, or for any other reason, Owner
shall not be subject to any liability for failure to give possession on said
date and the validity of the lease shall not be impaired under such
circumstances, nor shall the same be construed in any way to extend the term of
this lease, but the rent payable hereunder shall be abated (provided Tenant is
not responsible for Owner's inability to obtain possession or complete
construction) until after Owner shall have given Tenant written notice that the
Owner is able to deliver possession in condition required by this lease. If
permission is given to Tenant to enter into possession of the demises premises,
prior to the date specified as the commencement of the term of this lease,
Tenant covenants and agrees that such possession and/or occupancy shall be
deemed to be under all the terms, covenants, conditions and provisions of this
lease, except the obligation to pay the fixed annual rent set forth in the
preamble to this lease. The provisions of this article are intended to
constitute "an express provision to the contrary" within the meaning of Section
223-a of the New York Real Property Law.
 
No Waiver: 25. The failure of Owner to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this lease
or of any of the Rules or Regulations, set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Owner of rent and/or additional rent with knowledge of the breach of
any covenant of this lease shall not be deemed a waiver of such breach, and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be in writing signed by Owner. No payment by Tenant or receipt by Owner
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner's right to recover the balance of such rent
or pursue any other remedy in this lease provided. No act or thing done by Owner
or Owner's agents during the term hereby demised shall be deemed an acceptance
of a surrender of the demised premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner's agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.
 
Waiver of Trial by Jury: 26. It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall, and they hereby do, waive trial
by jury in any action proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or property damage)
on any matters whatsoever arising out of, or in any way connected with, this
lease, the relationship of Owner and Tenant, Tenant's use of, or occupancy of,
the demised premises, and any emergency statutory or any other statutory remedy.
It is further mutually agreed that in the event Owner commences any proceeding
or action for possession, including a summary proceeding for possession of the
demised premises, Tenant will not interpose any counterclaim of whatever nature
or description in any such proceeding, including a counterclaim under Article 4,
except for statutory mandatory counterclaims.
 
Inability to Perform: 27. This lease and the obligation of Tenant to pay rent
hereunder and perform all of the other
 
covenants and agreements hereunder on part of Tenant to be performed shall in no
way be affected, impaired or excused because Owner is unable to fulfill any of
its obligations under this lease, or to supply, or is delayed in supplying, any
service expressly or impliedly to be supplied, or is unable to make, or is
delayed in making, any repair, additions, alterations, or decorations, or is
unable to supply, or is delayed in supplying, any equipment, fixtures, or other
materials, if Owner is prevented or delayed from so doing by reason of strike or
labor troubles or any cause whatsoever including, but not limited to, government
preemption or restrictions, or by reason of any rule, order or regulation of any
department or subdivision thereof of any government agency, or by reason  of the
conditions which have been or are affected, either directly or indirectly, by
war or other emergency
 
Bills and Notices: 28. Except as otherwise in this lease provided, a bill,
statement, notice, or communication which Owner may desire or be required to
give to Tenant, shall be deemed sufficiently given or rendered if, in writing,
delivered to Tenant personally or sent by registered or certified mail addressed
to Tenant at the building of which the demised premises form a part, or at the
last known residence address or business address of Tenant, or left at any of
the aforesaid premises addressed to Tenant, and the time of the rendition of
such bill or statement and of the giving of such notice or communication shall
be deemed to be the time when the same is delivered to Tenant, mailed, or left
at the premises as herein provided.  Any notice by Tenant to Owner must be
served by registered or certified mail addressed to Owner at the address first
hereinabove given or at such other address as Owner shall designate by written
notice.
 
Services Provided by Owners: 29. As long as Tenant is not in default under any
of the covenants of this lease beyond the applicable grace period provided in
this lease for the curing of such defaults, Owner shall provide: (a) necessary
elevator facilities on business days from 8 a.m. to 6 p.m. and have one elevator
subject to call at all other times; (b) heat to the demised premises when and as
required by law, on business days from 8 am. to 6 p.m.; (c) water for ordinary
lavatory purposes, but if Tenant uses or consumes water for any other purposes
or in unusual quantities (of which fact Owner shall be the sole judge), Owner
may install a water meter at Tenant's expense, which Tenant shall thereafter
maintain at Tenant's expense in good working order and repair, to register such
water consumption, and Tenant shall pay for water consumed as shown on said
meter as additional rent as and when bills are rendered; (d) cleaning service
for the demised premises on business days at Owner's expense provided that the
same are kept in order by Tenant. If, however, said premises are to be kept
clean by Tenant, it shall be done at Tenant's sole expense, in a manner
reasonably satisfactory to Owner, and no one other than persons approved by
Owner shall be permitted to enter said premises or the building of which they
are a part for such purpose. Tenant shall pay Owner the cost of removal of any
of Tenant's refuse and rubbish from the building; (e) if the demised premises
are serviced by Owner's air conditioning/cooling and ventilating system, air
conditioning/cooling will be furnished to Tenant from May 15th through September
30th on business days (Mondays through Fridays, holidays excepted) from 8:00 am
to 6:00 pm., and ventilation will be furnished on business days during the
aforesaid hours except when air conditioning/cooling is being furnished as
aforesaid. If Tenant requires air conditioning/cooling or ventilation for more
extended hours on Saturdays, Sundays or on holidays, as defined under Owner's
contract with the International Union of Operating Engineers Logal 94, 94A,
94B,, Owner will furnish the same at Tenant's expense. RIDER to be added in
respect to rates and conditions for such additional service; (f) Owner reserves
the right to stop services of the heating, elevators, plumbing,
air-conditioning, electric, power systems or cleaning or other services, if any,
when necessary by reason of accident, or for repairs, alterations, replacements
or improvements necessary or desirable in the judgment of Owner, for as long as
may be reasonably required by reason thereof. If the building of which the
demised premises are a part supplies manually operated elevator service, Owner
at any time may substitute automatic control elevator service and proceed
diligently with alterations necessary therefor without in any way affecting this
lease or the obligations of Tenant hereunder.
 
Captions: 30. The Captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this lease nor
the intent of any provisions thereof.
 
Definitions: 31. The term "office", or" offices", wherever used in this lease,
shall not be construed to mean premises used as a store or stores, for the sale
or display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes, or for manufacturing. The term "Owner" means a landlord or
lessor, and as used in this lease means only the owner, or the mortgagee in
possession for the time being, of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales of said land and building, or
of said lease, or in the event of a lease of said building, or of the land and
building, the said Owner shall be, and hereby is, entirely freed and relieved of
all covenants and obligations of Owner hereunder, and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser, at any such sale, or the
said lessee of the building, or of the land and building, that the purchaser or
the lessee of the building has assumed and agreed to carry out any and all
covenants and obligations of Owner, hereunder The words "re-enter" and
"re-entry" as used in this lease are not restricted to their technical legal
meaning. The term "business days" as used in this lease shall exclude Saturdays,
Sundays and all days as observed by the State or Federal Government as legal
holidays and those designated as holidays by the applicable building service
union employees service contract, or by the applicable Operating Engineers
contract with respect to HVAC service. Wherever it is expressly provided in this
lease that consent shall not be unreasonably withheld, such consent shall not be
unreasonably delayed.


 
 

--------------------------------------------------------------------------------

 


Adjacent Excavation-Shoring: 32. If an excavation shall be made upon land
adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation, a
license to enter upon the demised premises for the purpose of doing such work as
said person shall deem necessary to preserve the wall or the building, of which
demised premises form a part, from injury or damage, and to support the same by
proper foundations, without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.
 
Rules and Regulations: 33. Tenant and Tenant's servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with, the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner and Owner's agents may from time to time adopt. Notice of
any additional Rules or Regulations shall be given in such manner as Owner may
elect. In case Tenant disputes the reasonableness of any additional Rules or
Regulations hereafter made or adopted by Owner or Owner's agents, the parties
hereto agree to submit the question of the reasonableness of such Rules or
Regulations for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rules or
Regulations upon Tenant's part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing, upon Owner, within fifteen (15)
days after the giving of notice thereof. Nothing in this lease contained shall
be construed to impose upon Owner any duty or obligation to enforce the Rules
and Regulations or terms, covenants or conditions in any other lease, as against
any other tenant, and Owner shall not be liable to Tenant for violation of the
same by any other tenant, its servants, employees, agents, visitors or
licensees.
 
Security: 34. Tenant has deposited with Owner the sum of $ 11,034.00 as security
for the faithful performance and observance by Tenant of the terms, provisions
and conditions of this lease; it is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other sum as to
which Tenant is in default or for any sum which Owner may expend or may be
required to expend by reason of Tenant's default in respect of any of the terms,
covenants and conditions of this
 
lease, including but not limited to, any damages or deficiency in the re-
letting of the demised premises, whether such damages or deficiency accrued
before or after summary proceedings or other re-entry by Owner. In the event
that Tenant shall fully and faithfully comply with all of the terms, provisions,
covenants and conditions of this lease, the security shall be returned to Tenant
after the date fixed as the end of the lease and after delivery of entire
possession of the demised premises to Owner. In the event of a sale of the land
and building, or leasing of the building, of which the demised premises form a
part, Owner shall have the right to transfer the security to the vendee or
lessee, and Owner shall thereupon be released by Tenant from all liability for
the return of such security; and Tenant agrees to look to the new Owner solely
for the return of said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber, or attempt to
assign or encumber, the monies deposited herein as security, and that neither
Owner nor its successors or assigns shall be bound by any such assignment
encumbrance, attempted assignment or attempted encumbrance.
 
Estoppel Certificate: 35. Tenant at any time, and from time to time, upon at
least ten (10) days prior notice by Owner, shall execute, acknowledge and
deliver to Owner, and/or to any other person, firm or corporation specified by
Owner, a statement certifying that this lease is unmodified and in full force
and effect (or, if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), stating the dates to
which the rent and additional rent have been paid, and stating whether or not
there exists any default by Owner under this lease, and, if so, specifying each
such default.
 
Successors and Assigns: 36. The covenants, conditions and agreements contained
in this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors, and
except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner's estate for the collection of a judgment (or other judicial
process) against Owner in the event of any default by Owner hereunder, and no
other property or assets of such Owner (or any partner, member, officer or
director thereof, disclosed or undisclosed), shall be subject to levy, execution
or other enforcement procedure for the satisfaction of Tenant's remedies under,
or with respect to, this lease, the relationship of Owner and Tenant hereunder,
or Tenant's use and occupancy of the demised premises.



SEE RIDER AND EXHIBIT ATTACHED HERETO AND MADE A PART HEREOF

 
In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.


Witness for Owner:
 
BRAUN MANAGEMENT, INC. as agent for
     
DAROR ASSOCIATES LLC
     
By:
/s/ Naftali Braun
     
Date:
September 25, 2009        
Name:
Naftali Braun
Title:
           
Witness for Tenant:
 
ACCOUNTABILITIES, INC.
                 
By: /s/ Jay H. Schecter
       
Name: Jay H. Schecter
Title: Chief Executive Officer
   
Date:
September 25, 2009    



On the 25th day of September in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared Jay Schecter,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 
/s/ Pauline P. Padilla
Notary Public
 
Pauline P. Padilla
Notary Public, State of New York
No. 01PA6041230
Qualified in Queens County
Commission Expires May 1, 2010

 
 
 

--------------------------------------------------------------------------------

 

GUARANTY


FOR VALUE RECEIVED, and in consideration for, and as an inducement to Owner
making the within lease with Tenant, the undersigned guarantees to Owner,
Owner's successors and assigns, the full performance and observance of all the
covenants, conditions and. agreements, therein provided to be performed and
observed by Tenant, including the "Rules and Regu1ations" as therein provided,
Without requiring any notice of non-payment, non-performance, or non-observance,
or proof; or notice, or demand, whereby to charge the undersigned therefor, all
of which the undersigned hereby expressly waives and expressly agrees that the
validity of this agreement and the obligations of the guarantor hereunder shall
in no way be terminated, affected or impaired by reason of the assertion by
Owner against Tenant of any of the rights or remedies reserved to Owner pursuant
to the provisions of the within lease. The undersigned further covenants and
agrees that this guaranty shall remain and continue in full force and effect as
to any renewal, modification or extension of this lease and during any period
when Tenant is occupying the demised premises as a "statutory tenant." As a
further inducement to Owner to make this lease, and in consideration thereof,
Owner and the undersigned covenant and agree that in any action or proceeding
brought by either Owner or the undersigned against the other on any matters
whatsoever arising out of, under, or by virtue of; the terms of this lease or of
this guarantee, that Owner and the undersigned shall and do hereby waive trial
by jury.
             
On the                        day of               in the year before me, the
undersigned, a Notary Public in and for said State, personally appeared
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.



~ IMPORTANT-PLEASE READ ~            


RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 36.
 
1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purposes other than for ingress or egress from the demised
premises, and for delivery of merchandise and equipment in a prompt and
efficient manner using elevators and passageways designated fur such delivery by
Owner. There shall not be used in any space, or in the public hall of the
building. Either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and sideguards. If said premises are situated on the ground floor of the
building, Tenant shall further at Tenant's expense, keep the sidewalk and curb
in front of said premises clean and free from ice, snow, dirt, and rubbish.
2.  The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by the
Tenant, its clerks, agents, employees or visitors.
3. No carpet, rug or other article shall be hung or shaken out of any window of
the building; and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the demised premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the building, and Tenant shall not use, keep or permit to be used or kept, any
foul or noxious gas or substance in the demised premises, or permit or suffer
the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other a occupants of the building by reason of noise,
odors, and/or vibrations, or interfere in any way with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish, or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
4. No awnings or other projections shall be attached to the outside walls of the
building without the prior written consent of Owner.
5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant in any part of the outside of the
demised premises or the building or on the inside of the demised premise if the
same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on door and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.
6. Tenant shall not mark, paint, drill into, or in any way deface any part of
the demised premises or the building of which they form a part. No boring,
cutting, or stringing of wires shall be permitted, except with the prior
written consent of Owner, and as Owner may direct. Tenant shall not lay linoleum
or other similar floor covering so that the same shall come in direct contact
with the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder's deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.
7.. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay to Owner the cost thereof.
8. Freight, furniture, Business, equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the demised premises only on
the freight elevators and through the service entrances and corridors, and only
during hours
 
and in a manner approved by Owner. Owner reserves the right to inspect all
freight to be brought into the building and to exclude from the building all
freight which violates any of these Rules and Regulations of the lease, or which
these Rules and Regulations are a part.
9. Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel or other similar services, or accept barbering or bootblacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner.  Canvassing, soliciting and
peddling in the building is prohibited and Tenant shall cooperate to prevent the
same.
10. Owner reserves the right to exclude from the building all persons who do not
present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom Tenant requests same in writing. Tenant shall be responsible
for all persons for whom he requests such pass, and shall be liable to Owner for
all acts of such persons. Notwithstanding the foregoing, Owner shall not be
required to allow Tenant or any person to enter or remain in the building,
except on business days from 8:00 a.m. to 6:00 p.m. and on Saturdays from 8:00
a.m. to 1:00 p.m. Tenant shall not have a claim against Owner by reason of Owner
excluding from the building any person who does not present such pass.
11. Owner shall have the right to prohibit any advertising by Tenant which in
Owner's opinion, tends to impair the reputation of the building or its
desirability as a loft building,  and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.
12. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, explosive, or hazardous fluid, material,
chemical or substance, or cause or permit any odors of cooking or other
processes, or any unusual or other objectionable odors, to permeate in, or
emanate from the demised premises.
13. Tenant shall not use the demised premises in a manner which disturbs or
interferes with other tenants in the beneficial use of their premises. 14.
Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees, at its
sole cost and expense, to comply with all present and future laws, orders, and
regulations, of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation and recycling of waste products, garbage, refuse and trash. Tenant
shall sort and separate such waste products, garbage, refuse and trash into such
categories as provided by law. Each separately sorted category of waste
products, garbage, refuse and trash shall be placed in separate receptacles
reasonably approved by Owner. Tenant shall remove, or cause to be removed by a
contractor acceptable to Owner, at Owner's sole discretion, such items as Owner
may expressly designate. (2) Owner's Rights in Event of Noncompliance. Owner has
the option to refuse to collect or accept from Tenant waste products, garbage,
refuse or trash (a) that is not separated and sorted as required by law or (b)
which consists of such items as Owner may expressly designate for Tenant's
removal, and to require Tenant to arrange for such collection at Tenant's sole
cost and expense, utilizing a contractor satisfactory to Owner.  Tenant shall
pay all costs, expenses, fines, penalties, or damages that may be imposed on
Owner or Tenant by reason of Tenant's failure to comply with the provisions of
this Building Rule 15, and, at Tenant's sole cost and expense, shall indemnity,
defend and hold Owner harmless (including reasonable legal fees and expenses)
from and against any actions, claims and suits arising from such noncompliance,
utilizing counsel reasonably satisfactory to Owner.

 
[logo.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Rider attached to and made a part of office lease dated September 17, 2009
between Braun Management Inc., as agent for DAROR ASSOCIATES LLC ("Landlord")
and ACCOUNTABILITIES, INC. ("Tenant") for space consisting of part of the
eleventh (11th) floor known as Suite 1100 (the “demised premises”) at 160
Broadway, New York, NY 10038 (the “Building”).


37.01 The term of this Lease shall begin on November 1, 2009 (the "Commencement
Date"). The term of this Lease shall expire on December 31, 2016 (the
“Expiration Date”) unless sooner terminated as herein provided.


37.02.  Tenant covenants and agrees to pay rent (the "Base Rent" or "Fixed
Rent") to Landlord in advance monthly installments on the first day of each and
every calendar month during the term of this Lease without any prior demand,
offset or deduction of any kind whatsoever (except for the first monthly
installment thereof, which shall be paid by Tenant upon execution hereof) at the
following annual rental rates:


Lease Year or Period
 
Annual Base Rent.
   
Monthly Base Rent.
 
November 1, 2009-October 31, 2010
  $ 66,204.00     $ 5,517.00  
November 1, 2010-October 31, 2011
  $ 67,859.10     $ 5,654.93  
November 1, 2011-October 31, 2012
  $ 69,555.58     $ 5,796.30  
November 1, 2012-October 31, 2013
  $ 71,294.47     $ 5,941.21  
November 1, 2013-October 31, 2014
  $ 73,076.83     $ 6,089.74  
November 1, 2014-October 31, 2015
  $ 74,903.75     $ 6,241.98  
November 1, 2015-October 31, 2016
  $ 76,776.34     $ 6,398.03  
November 1, 2016-December 31, 2016
  $ 78,695.75     $ 6,557.98  



37.03.  Tenant shall accept the demised premises in its "as is" condition except
Landlord shall, at Landlord’s cost and expense at or about the commencement of
the term, using Landlord’s building standard labor and materials, perform the
following work (“Landlord’s Work”) once:


1.
Paint walls and trim in color to be selected by Tenant from Landlord’s building
standard paint chart.

2.
Carpet floors in color and style to be selected by Tenant from Landlord’s
building standard carpet samples.

3.
Build as per Plan annexed hereto as Exhibit “C”.



38.1.  As used in this Article and this Lease the words and terms which follow
mean and include the following:


(a)  Intentionally omitted.


(b)  "Tax Year" shall mean each period of twelve months, commencing on the first
day of July of each such period, in which occurs any part of the term of this
Lease or such other fiscal year as hereafter may be duly adopted as the fiscal
year for real estate tax purposes of the City of New York.


(c)  "Tenant's Proportionate Share" shall mean one and fifty eight hundredths of
one percent (1.58%).


(d)  "Area of the demised premises" shall mean the rentable square foot area of
the demised premises (which the parties have agreed shall be 2,452 square feet
for the purposes of this Lease).


Page 1 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 
 
(e)  "Real Estate Tax" shall mean any and all taxes and assessments (including,
without limitation, special and extraordinary assessments) levied, assessed
and/or imposed upon the Building(s) and the Land(s) of which the demised
premises forms a part without regard to tax abatements.  If there is a change in
the method of taxation which results in any franchise, income, rent, profit or
other tax, however designated, being levied against Landlord and/or the owner of
the Land(s) and Building(s) in substitution of, or in addition to any Real
Estate Tax, in whole or in part, such tax or taxes shall be considered to be a
Real Estate Tax for the purposes hereof.


(f)  "Real Estate Tax Base" shall mean the Real Estate Taxes for the one year
fiscal period (i.e., July 1 to June 30) of 2009/10.


(g)  "Escalation Statement" shall mean statement in writing signed by Landlord,
setting forth the amount payable by Tenant for a specified Tax Year pursuant to
this Article.


38.2.  If the Real Estate Taxes for any Tax Year shall be greater than the Real
Estate Tax Base, Tenant shall pay the Landlord as additional rent for the
demised premises for such Tax Year an amount equal to Tenant's Proportionate
Share of the difference between Real Estate Taxes for such Tax Year and the Real
Estate Tax Base.


38.3.  Any such adjustment payable by reason of the provisions of Section 38.2
hereof shall be payable within fifteen (15) days after Landlord shall furnish to
Tenant an Escalation Statement with respect to Real Estate Taxes for any Tax
Year.


38.4.  In the event (i) that the date of the expiration or other termination of
this Lease shall be a day other than the last day of a Tax Year or (ii) of any
increase or decrease in the Area of the demised premises (as may be provided
herein), then in each such event in applying the provisions of this Article with
respect to any Tax Year in which such event shall have occurred, appropriate
adjustments shall be made to reflect the occurrence of such event on a basis
consistent with the principles  underlying the provisions of this Article taking
into consideration:  (a) the portion of such Tax Year which shall have elapsed
prior to the date of such expiration or termination; or (b) in the case of any
such increase or decrease, the portion of the demised premises to which the same
relate.  Similarly, if the term of this Lease shall begin or end on a date which
is not the first (with respect to term commencement) or the last (with respect
to expiration or termination) day of a calendar month, appropriate adjustments
shall be made to Fixed Rent and additional rent for the first or last month of
the term, as the case may be, to reflect the portion of a month falling within
the term of this Lease.  However, nothing contained herein shall relieve Tenant
of liability for all Fixed Rent and additional rent which would have been due
following termination for Tenant's default.


38.5.  Payments shall be made pursuant to this Article notwithstanding the fact
that an Escalation Statement is furnished to Tenant after the expiration of the
term of this Lease.


38.6.  In case the Real Estate Taxes for any Tax Year or part thereof shall be
reduced before Tenant shall have paid Tenant's Proportionate Share of any excess
thereof in respect of such Tax Year pursuant to Section 38.2 hereof, the Real
Estate Taxes for such Tax Year shall be deemed to include any expenses,
including counsel fees, incurred by Landlord in connection with reducing the
assessed valuation and/or in obtaining such reduction.


38.7.  In case the Real Estate Taxes for any Tax Year or part thereof shall be
reduced after Tenant shall have paid Tenant's Proportionate Share of any excess
thereof in respect of such Tax Year pursuant to Section 38.2 hereof, Tenant
shall be entitled to receive Tenant's Proportionate Share of such reduction
after Landlord's receipt of a refund or credit for said reduction, provided,
however, that the Real Estate Taxes for such Tax Year shall be deemed to include
any expenses, including counsel fees, incurred by Landlord in connection with
obtaining said reduction.


39.  The rental stipulated herein does not include electrical service.  Tenant
will pay the cost of electric current consumed in the Demised Premises directly
to the utility and shall pay all charges required by the utility company for its
directly metered electricity service and repair, replace, and maintain any
required meter at Tenant’s own expense.  Landlord shall permit Tenant to use
Landlord’s wires and conduits to the extent available and safely capable to be
used for Tenant’s purposes.


Page 2 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 


40.  All taxes, charges, costs and expenses which the Tenant is required to pay
under any terms of this Lease, together with all interest and penalties that may
accrue thereon, in the event of the Tenant's failure to pay such amounts and all
damages, costs and expenses which the Landlord may incur by reason of any
default of the Tenant or failure on the Tenant's part to comply with the terms
of this Lease, shall be deemed to be additional rent and, in the event of
nonpayment by the Tenant, the Landlord shall have all the rights and remedies
with respect thereto as the Landlord has for the nonpayment of the fixed rent. 
If Landlord does not receive full payment for rent (i.e., Fixed Rent and/or
additional rent) within ten (10) days after the date on which payment is due,
Tenant shall be liable to Landlord for all reasonable legal fees and  interest
on late payments at an annual rate equal to one percent above the prime lending
rate then in effect for loans of Citibank, N.A. (or its successor) in the State
of New York, which shall accrue on a daily basis from the date on which the
payment was due to the date on which Landlord collects payment in full. 
However, if the collection of interest at the rate specified herein would be
usurious or otherwise unenforceable, interest on late payments shall accrue at
the highest lawful rate.


41.01.  If the Landlord or any successor in interest shall be an individual,
joint venture, Tenants-in-common, firm or partnership, general or limited, or
limited liability company or partnership, there shall be no personal liability
on such individual or on the members of such joint venture, tenants-in-common,
firm, company, or partnership in respect to any of the covenants or conditions
of this Lease.  The Tenant shall look solely to the equity of the Landlord in
the property (i.e., the land and building of which the demised premises form a
part) for the satisfaction of the remedies of the Tenant in the event of a
breach by the Landlord of any of the covenants or conditions of this Lease.


41.02.  Each party agrees, at any time and from time to time, as requested by
the other party, upon not less than ten (10) days' prior notice, to execute and
deliver to the other a statement certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), certifying the
dates to which the Fixed Rent and additional rent have been paid, and stating
whether or not, to the best knowledge of the signer, the other party is in
default in performance of any of its obligations under this Lease, and, if so,
specifying each such default of which the signer may have knowledge, it being
intended that any such statement delivered pursuant hereto may be relied upon by
others with whom the party requesting such certificate may be dealing.


42.  All notices required herein shall be in writing, addressed to Landlord and
Tenant at the addresses set forth herein, except after Tenant has commenced
occupancy of the demised premises, notices shall be sent to the demised premises
and shall be delivered personally or sent by certified mail, return receipt
requested.  The date of delivery or mailing shall be deemed to be the date on
which notice is given.  Either party may change the address to which notices to
it are to be sent on seven (7) day’s prior notice.


43.  Tenant warrants to Landlord that no real estate agent or broker except
BRAUN MANAGEMENT INC. brought about this Lease and agrees to indemnify and
defend Landlord on demand against all claims made by (other) brokers and agents
for fees or commissions with respect to this Lease.


44.  Landlord shall be entitled on at least one hundred eighty (180) day’s prior
written notice thereof, to cancel this Lease for the purpose of actually
demolishing the Building or changing the Building use to residential and this
Lease shall come to an end on the date in such notice specified with the same
force and effect as if such date were the date herein specified for the
expiration hereof and the rent, including any additional rent provided for under
this Lease, shall be apportioned and adjusted as of the effective date of such
cancellation.


45.  Landlord shall be entitled to relocate the Tenant for any reason whatsoever
to other space in the Building which is comparable as to amount, facilities and
improvements, on at least thirty (30) day’s prior written notice thereof, and
the Tenant shall remove peacefully from the demised premises which it is
occupying on the date specified in such notice, provided that Tenant's
reasonable costs of relocation shall be paid for by Landlord.


Page 3 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 


46.01.  Article 11 of this Lease is modified to the following extent.  If Tenant
shall desire to assign this Lease or sublet the leased demised premises, in
whole or in part, Landlord will not unreasonably withhold or delay its prior
written consent thereto provided:


A.           Tenant shall give Landlord prior notice ("Tenant's Notice") of its
desire to assign this Lease or sublet all, or any portion of the demised
premises.  Tenant's Notice must be given to Landlord at least sixty (60) days,
but not more than one hundred twenty (120) days prior to the date on which the
assignment would become effective, or at least sixty (60) days, but not more
than one hundred twenty (120) days prior to the date on which the term of the
sublease would start.  Tenant's Notice shall include a duplicate copy of the
assignment or sublease, if one has already been executed (but such execution
must be subject to Landlord's consent as herein provided) or, if the assignment
or sublease has not yet been executed, Tenant's Notice shall identify the
proposed assignee or subtenant and shall contain a copy of the proposed
assignment or sublease which conforms in all material respects to the one that
Tenant wants Landlord to consent to.


B.           An assignment shall include an assumption by the assignee, from and
after the effective date of such assignment, of the performance and observance
of all of the covenants and conditions in this Lease contained on Tenant's part
to be performed and observed as if the assignee had executed this Lease as the
original Tenant.  A sublease shall specify that it is subject to this Lease and
that the demised premises to be sublet shall be used solely for the same use
permitted hereunder for Tenant.  No sublease (for all or part of the demised
premises) or assignment of this Lease shall permit further assignment or
subletting (in whole or in part) without the prior written consent of Landlord
in each instance.


C.           If Tenant shall give Tenant's Notice of a desire to assign this
Lease, or to sublet all or part of the demised premises hereby leased, Landlord
shall be entitled to cancel this Lease on at least sixty (60) days', but not
more than one hundred twenty (120) days', prior notice thereof, and this Lease
shall come to an end on the date in such notice specified, with the same force
and effect as if such date were the date herein specified for the expiration
hereof, and the rent (i.e., Base Rent and additional rent) provided for under
this Lease shall be apportioned and adjusted as of the effective date of such
cancellation.  Landlord's notice of cancellation may be given at any time
following Landlord's receipt of Tenant's Notice and Landlord's right of
cancellation shall persist for the balance of the term of this Lease without
regard to whether or not Landlord's consent was given to any assignment of this
Lease or sublease for all or any portion of the demised premises.  Landlord's
acceptance of rent shall not constitute the waiver of any of Landlord's rights.


D.           Whenever Tenant shall claim under this Article or any other part of
this Lease that Landlord has unreasonably withheld or delayed its consent to
some request of Tenant, Tenant shall have no claim for damages by reason of such
alleged withholding or delay, and Tenant's sole remedies therefor shall be a
right to compel arbitration of the matter in dispute or to obtain specific
performance, but in any event without recovery of damages;


E.           Tenant shall have no right to sublet (in whole or in part) or to
assign if it is in default under this Lease.  No assignment of this Lease and no
sublease for all or any part of the demised premises shall relieve Tenant of
liability to Landlord for breach of this Lease.


F.           In the event that the monthly rental which Tenant receives from a
sublease for all or any portion of the demised premises permitted hereunder is
greater than a sum equal to the percentage of the total area of the demised
premises which is sublet multiplied by Tenant's rent (i.e., Base Rent and
additional rent) per month, the difference between said sums shall be paid to
Landlord each month as additional rent.  Any and all consideration required to
be paid to Tenant by an assignee in connection with an assignment permitted
hereunder shall be paid to Landlord by Tenant as additional rent.


G.           No subtenant or assignee shall be:  an employment agency, a
governmental or quasi-governmental organization; a non-for-profit corporation or
organization; a current or former tenant, subtenant or occupant of the Building;
or a prospective tenant who is negotiating with Landlord for space in the
Building or who has so negotiated within the previous six (6) months.


Page 4 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 


H.           Anything contained in this Article to the contrary
notwithstanding: 


(i)
Landlord shall not be required to consent to any sublease which provides for a
Base Rent per square foot per annum that is less than the quotient derived from
adding Tenant's Base Rent per annum plus additional rent per annum being paid by
Tenant pursuant to Article 38 at the time in question and dividing such sum by
the Area of the demised premises;



(ii)
nor shall Landlord be required to consent to a sublease which provides for a
rental that is less than the highest rental which Landlord could obtain for the
space which Tenant proposes to sublet if Landlord put such space on the market
at the time in question.



46.02.  Tenant shall not publish or disseminate advertisements for a subtenant
or assignee and must use the real estate broker or agent designated by Landlord
as the sole broker or agent for a sublease or assignment permitted under this
Article.  Landlord shall be entitled to injunctive relief to enforce the
provisions of this Article and the parties agree that irreparable injury in the
form of damages to Landlord that are large, irreversible and difficult to
precisely evaluate shall be deemed to result from the breach of the provisions
of this Article by Tenant.


46.03.  Tenant shall not be a subtenant or an assignee pursuant to any
assignment or sublease whatsoever which relates to space in the Building of
which the demised premises forms a part.


47.01.  Subject to the provisions of this Article, this Lease may be assigned,
or the demised premises may be sublet, in whole or in part, to any corporation
or other entity which shall be an affiliate, subsidiary, or successor of Tenant.


47.02.  As used in this Article "subsidiary", "affiliate" and "successor" of
Tenant shall mean the following:


(a)          An "affiliate" shall mean any corporation or other entity which
controls Tenant, is controlled by Tenant or is under common control with
Tenant.  For this purpose, "control" shall mean the possession of the power to
direct or cause the direction of the management and policies of such
corporation, whether through ownership of voting securities or by contract or
otherwise.


(b)          A "subsidiary" shall mean any corporation or other entity not less
than fifty-one percent (51%) of whose outstanding stock or whose equity shall at
the time be owned by Tenant.


(c)          A "successor" shall mean:


(i)           A corporation or other entity into which or with which Tenant is
merged or consolidated, in accordance with applicable statutory provisions for
merger or consolidation of corporations, provided that by operation of law or by
effective provisions contained in the instruments of merger or consolidation the
liabilities of the corporations or other entity participating in such merger or
consolidation are assumed by the corporation surviving such merger or created by
such consolidation, or


(ii)
A corporation or other entity acquiring this Lease and the term hereby demised
and a substantial portion or all of the property and assets of Tenant, provided
that such corporation shall have a positive (as opposed to a negative) net worth
immediately after such acquisition and such net worth is not less than Tenant's
net worth immediately prior to such acquisition.



47.03 Acquisition by Tenant of a substantial portion of the assets, together
with the assumption of all or substantially all of the obligations and
liabilities of any corporation or other entity shall be deemed a merger of such
corporation into Tenant.


Page 5 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 


47.04.  An assignment of this Lease or a sublease relating to all or part of the
demised premises pursuant to this Article shall not relieve Tenant of liability
to Landlord for breach of this Lease.  Tenant shall not enter into an assignment
or sublease of any kind while Tenant is in default under this Lease.  Tenant
shall furnish Landlord, on demand, with such documents and information as
Landlord may reasonably require to substantiate relationships, conditions and
transactions described in this Article, including but not limited to, an
assignment and assumption agreement or sublease agreement, as the case may be,
conforming to the requirements of paragraph 46.01(B).  No sublease for all or
part of the demised premises and no assignment of this Lease shall permit
further assignment or the subletting of all or part of the demised premises
without Landlord's prior written consent in each instance.  Landlord's
acceptance of rent shall not constitute Landlord's waiver of any of its rights.


48.01.  In the event Tenant shall become a debtor under Chapter 7 of the
Bankruptcy Code as it may be amended or to any other successor statute thereto,
and the Trustee and/or Tenant shall elect to assume this Lease for the purpose
of assigning the same or otherwise, such election and assignment may only be
made if all of the terms and conditions of paragraphs 48.02 and 48.03 hereof are
satisfied.  If such Trustee shall fail to elect or assume this Lease within
thirty (30) days after the filing of the Petition, this Lease shall be deemed to
have been rejected.  Landlord shall be thereupon immediately entitled to
possession of the demised premises without further obligation to Tenant or
Trustee, and this Lease shall be canceled, but Landlord’s right to be
compensated for damages in such liquidation proceeding shall survive.  In the
event Tenant or the Trustee fail to vacate the demised premises after the Lease
is rejected, Landlord may move the Bankruptcy Court before which the case is
pending for an order directing Tenant and/or Trustee to vacate the demised
premises.  It is agreed that such motion by Landlord shall be deemed to be a
"core proceeding" as that term is contemplated by 28 U.S.C. 157.


48.02.  In the event a Petition for reorganization or adjustment of debts is
filed concerning Tenant under Chapter 11 of the Bankruptcy Code, or a proceeding
is filed under Chapter 7 of the Bankruptcy Code and is converted to Chapter 11,
the Trustee or Tenant, as Debtor-In-Possession, must elect to assume this Lease
within thirty (30) days from the date of the filing of the Petition under
Chapter 11 or the Trustee or Tenant shall be deemed to have rejected this
Lease.  In the event Tenant or the Trustee fail to vacate the demised premises
after the Lease is rejected, Landlord may move the Bankruptcy Court before which
the case is pending for an order directing Tenant and/or the Trustee to vacate
the demised premises.  It is agreed that such motion by Landlord shall be deemed
to be a "core proceeding" as that term is contemplated by 28 U.S.C. 157.  No
election by the Trustee or Tenant to assume this Lease, whether under Chapter 7
or 11 shall be effective unless each of the following conditions, which Landlord
and Tenant acknowledge are commercially reasonable in the context of Tenant’s
bankruptcy proceeding, have been satisfied, and Landlord and Tenant have so
acknowledged in writing:


48.02.1.  The Trustee or Tenant has cured all defaults under the Lease and has
provided Landlord adequate assurance of future performance of the Lease's terms
on the date of such assumption of the Lease.


48.02.2.  The Trustee or Tenant has provided Landlord with adequate assurance of
the future performance of each of Tenant’s or the Trustee's obligations under
this Lease; provided, however, that:


(a)
The Trustee or Tenant shall also deposit with Landlord, as security for the
timely payment of rent, an additional amount equal to three (3) installments of
Base Rent and other monetary charges accruing under this Lease; and



(b)
If not otherwise required by the terms of this Lease, the Trustee or Tenant
shall also pay in advance on the date Base Rent is payable 1/12th of Tenant's
annual obligations under this Lease for additional rents (i.e., real estate tax,
porters wage escalations, electricity) and similar charges.



(c)
From and after the date of the assumption of this Lease, the Trustee or Tenant
shall pay as rent an amount equal to the sum of the Base Rent otherwise payable
hereunder, which amount shall be payable in advance in equal monthly
installments on the date Base Rent is payable.



Page 6 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 


(d)
The obligations imposed upon the Trustee or Tenant shall continue with respect
to Tenant and/or any assignee of the Lease after the completion of bankruptcy
proceeding.



48.02.3. The assumption of this Lease will not:


(a)
Breach any provision in any other lease, mortgage, financing agreement or other
agreement by which Tenant is bound relating to the demised premises.



(b)
Disrupt, in Landlord’s reasonable judgment, the tenant mix of the Building or
any other attempt by Landlord to provide a specific variety of tenants in the
Building, in Landlord’s judgment, would be most beneficial to all of the tenants
at property where the Building is located and would enhance the image,
reputation and profitability of the Building.



48.03.  For purposes of this Paragraph, Landlord and Tenant acknowledge that in
the context of Tenant’s bankruptcy proceeding, at a minimum "adequate assurance"
shall mean:


48.03.1.  The Trustee or Tenant has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or Tenant will have
sufficient funds to fulfill Tenant’s obligations under this Lease, and to keep
the demised premises properly used and staffed with sufficient employees to
conduct a fully operational actively promoted business on the demised premises;
and


48.03.2.  The Bankruptcy Court shall have entered an Order segregating
sufficient cash payable to Landlord and/or the Trustee or Tenant shall have
granted a valid and perfected first lien and security interest and/or mortgage
in Tenant’s or Trustee's property, acceptable as to value and kind to Landlord,
to secure to Landlord the obligation of the Trustee or Tenant to cure the
monetary and/or non-monetary defaults under this Lease within the time periods
set forth above.


48.03.3.  In the event that this Lease is assumed by a Trustee appointed for
Tenant or by Tenant as Debtor-In-Possession under the provisions of
Sub-paragraph 48.03.2 hereof and thereafter Tenant is liquidated or a subsequent
Petition for reorganization or adjustment of debts under Chapters 11 or 13 of
the Bankruptcy Code is filed, then, and in either of such events, Landlord may,
at Landlord’s option, terminate this Lease and all of Tenant’s rights hereunder,
by giving Tenant written notice of its election to so terminate, by no later
than thirty (30) days after the occurrence of either of such events.


48.03.4.  If the Trustee or Tenant has assumed the Lease pursuant to the terms
and provisions of Paragraphs 48.01 or 48.02 herein, for the purposes of
assigning (or elects to assign) Tenant’s interest under this Lease or the estate
created thereby, to any other person, such interest or estate may be so assigned
only if Landlord shall acknowledge in writing that the intended assignee has
provided adequate assurance as defined in this Sub-paragraph 48.03.4 of future
performance of all of the terms, covenants and conditions of this Lease to be
performed by Tenant.  For purposes of this Sub-paragraph 48.03.4, Landlord and
Tenant acknowledge that, in the context of Tenant’s Bankruptcy proceeding, at a
minimum "adequate assurance of future performance" shall mean that each of the
following conditions have been satisfied, and Landlord has so acknowledged in
writing that:


(a)           The assignee has submitted a current financial statement audited
by a certified public accountant which shows a net worth and working capital in
amounts reasonably determined to be sufficient by Landlord to assure the future
performance by such assignee of Tenant’s obligations under this Lease;


(b)           The assignee, if requested by Landlord, shall have obtained and
provided guarantees in form and substance reasonably satisfactory to Landlord
from one or more persons who satisfy Landlord’s standards of creditworthiness;


Page 7 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 
 
(c)          The assignee has submitted in writing evidence, reasonably
satisfactory to Landlord, of substantial experience in the area of business
permitted under this Lease; and


(d)          Landlord has obtained all consents or waivers from any third party
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound to permit Landlord to consent to such assignment.


48.03.5.  When, pursuant to the Bankruptcy Code, the Trustee or Tenant shall be
obligated to pay reasonable use and occupancy charges for the use of the demised
premises or any portion thereof, such charges shall not be less than the Base
Rent as defined in this Lease and other of Tenant’s monetary obligations for the
payment of additional rents (i.e., operating cost and real estate tax
escalations, electricity) and similar charges.


48.03.6.  Neither Tenant’s interest in the Lease, nor any lesser interest
herein, nor any estate of Tenant’s hereby created, shall pay to any trustee,
receiver, assignee for the benefit of creditors, or any other person or entity,
or otherwise by operation of law under the laws of any state having jurisdiction
of the person or Tenant’s property (hereinafter referred to as the "state law")
unless Landlord shall consent to such transfer in writing.  No acceptance by
Landlord of rent or any other payments from any such trustee, receiver,
assignee, person or other entity shall be deemed to have waived, nor shall it
waive the need to obtain Landlord’s consent or Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent.


48.03.7.  In the event Tenant’s estate created hereby shall be taken in
execution or by other process of law, or if Tenant or any guarantor of Tenant’s
obligations hereunder (hereinafter referred to as the "Guarantor") shall be
adjudicated insolvent pursuant to the provisions of any present or future
insolvency law under state law, or if any proceedings are filed by or against
the guarantor under the Bankruptcy Code, or any similar provisions of any future
federal bankruptcy law, or if a Receiver or Trustee of Tenant’s property or the
guarantor shall be appointed under state law by reason of Tenant’s or the
Guarantor's insolvency or if any assignment shall be made of Tenant’s or the
Guarantor's interest in the Lease for the benefit of creditors; then and in such
event Landlord may, at Landlord’s option, terminate this Lease and all of
Tenant’s rights hereunder by giving Tenant written notice of the election to so
terminate within thirty (30) days after the occurrence of such event.


48.04.  As collateral security for Tenant’s monetary obligations under this
Lease, Tenant hereby grants to the Landlord a security interest in and to all of
the contents of the demised premises, their proceeds and replacements which
provided Tenant is not in default of any of the monetary provisions of the Lease
shall be subordinate to all other debts and obligations of Tenant.  Tenant
hereby consents to Landlord executing and filing on Tenant’s behalf of all
necessary financing statements as may be required to perfect such security
interest as may be necessary under the Uniform Commercial Code.
 
Page 8 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 
 
49.  Landlord acknowledges that Tenant may request that Landlord join Tenant in
executing the Commercial Revitalization Program Application (the “Application”)
for real estate tax abatement (the “Abatement”) applicable to pre-1975 buildings
in Lower Manhattan effective October 29, 1995.  Landlord agrees to join Tenant
in executing the Application subject to Tenant’s paying all costs and expenses
to make Application, including but not limited to the filing fee, and Tenant’s
paying all other fees regarding the Abatement covering this Lease, and that
Tenant shall pursue the Abatement in a reasonable manner (and in this regard,
Tenant, and not Landlord, is fully responsible to timely submit and for the
accuracy of, the Application and all ancillary documents, and Landlord’s only
ancillary documentation), and Landlord’s only obligation in this matter shall be
to reasonably cooperate with Tenant at no cost or expense to Landlord.  Landlord
shall not be required to join Tenant in executing the Application and all
ancillary documentation if doing so would result in any loss, cost or damage to
Landlord or if the Application and all ancillary documentation are not
accurately completed.  Tenant acknowledges that Landlord makes no representation
that (i) this Lease or the demised premises covered by this Lease is eligible
for the Abatement, (ii) the Abatement covering this Lease, if any, will be
obtained (or once obtained that the Abatement will continue in effect), and
(iii) the effectiveness of this Lease and Tenant’s obligation to pay basic
annual rent, additional rent and other charges (collectively, the “Rent”) under
this Lease shall not be affected by whether or not the Abatement covering this
Lease is obtained (or once obtained the Abatement continues in effect).  The
Rent set forth in this Lease does not reflect the Abatement, and if the
Abatement covering this Lease is granted and is in effect then the amount
Landlord charges Tenant for Rent shall accurately reflect said
Abatement.  However, if and in the extent Landlord is not required to pay real
estate taxes for any reason other than the Abatement, Landlord shall charge
Tenant for Rent without Reflecting the Abatement.  Landlord and Tenant
acknowledge that an expenditure of not less than $10.00 per square foot of the
demised premises (the “Expenditure Minimum”) must be timely made to the demised
premises and/or the common areas of the Building by Landlord and/or Tenant in
order to qualify for the Abatement; Landlord’s acknowledgment set forth above in
this sentence does not require Landlord to make any expenditure that Landlord
has not otherwise agreed to make or to consent to any improvements to be made by
Tenant to which Landlord is not otherwise required to consent, and therefore
Landlord makes no representation that the Expenditure Minimum will be timely
reached for this Lease.  The calculation of (i) the amount of the Abatement
covering this Lease, (ii) the Expenditure Minimum, and (iii) the square footage
of the demised premises for purposes of completing the Application and
calculating the Abatement covering this Lease, only shall apply the Department
of Finance calculation of the square footage of the Building and Tenant’s
Proportionate Share set forth in the Article of this Lease covering Real Estate
Tax Escalation, and Landlord and Tenant agree that the above-mentioned
calculations and square footage shall have no application except with regard to
the Abatement.  Landlord and Tenant acknowledge that the Abatement covering this
Lease may be revoked if real estate taxes or water or sewer charges or other
lienable charges on the Building are unpaid for one (1) year (unless delinquent
amounts are paid as provided for in the law covering the Abatement).  Tenant
agrees that Tenant is only entitled to the benefits of the Abatement so long as
Landlord’s actual real estate tax payments are reduced to reflect the Abatement
and therefore there shall be no reduction in Tenant’s payment of Rent in
anticipation of the Abatement or for any reason other than the Abatement.  The
additional rent due and payable under the Article of this Lease regarding Real
Estate Tax Escalation is independent of and shall not be affected by or reflect
the Abatement.


50. The moving into, or moving out of the Building, any oversized shipments or
deliveries, multiple use of one freight elevator or use of more than one freight
elevator, and any exclusive freight elevator usage of, by or for Tenant, at
Landlord's discretion, shall be on advance notice and involve freight elevator
use (subject to prior scheduling and availability) only on weekends and holidays
or after 4 PM on business days. Tenant shall pay Landlord's then current freight
elevator charges, including a four (4) hour minimum charge, and comply such
other rules and regulations relating to freight elevator usage as Landlord may
adopt from time to time.


51.  The total annual rental at the rates specified for the entire term is due
in advance and in full, but, as an accommodation to Tenant, Tenant is allowed to
pay Annual Base Rent in monthly installments as hereinabove provided, subject to
acceleration without further notice as provided below if this Lease is
terminated for a default of Tenant.  Anything to the contrary contained in
Article 18 notwithstanding, if there is a lease termination under Article 17,
Landlord may, at Landlord's option, forthwith be entitled to recover from Tenant
as and for liquidated damages with respect to any such lease termination, an
amount equal to the rent provided hereunder for the unexpired portion of the
term demised.  Upon the computation of such damages, all rent payable hereunder
after the date of termination, shall be discounted from the date of termination
at the rate of four (4%) percent per annum.  In the event that the demised
premises are relet after the date of such termination and the date of the
collection of the aforesaid liquidated damages, then Landlord agrees that on the
date (the "Expiry Date") which would otherwise have been the normal expiration
of this Lease but for the termination of this Lease, Landlord shall pay to
Tenant a sum equal to the minimum rent actually paid Landlord from the date of
such termination to the Expiry Date, less any and all expenses of any type, kind
or nature incurred by Landlord in connection with the reletting of the demised
premises whether foreseen of unforeseen and whether ordinary or extraordinary as
conclusively determined by Landlord, provided, however, that such payment shall
in no event exceed the amount of liquidated damages actually paid by Tenant as
aforesaid.  The foregoing, however, shall not imply any obligation upon Landlord
to relet the demised premises in the event of any termination pursuant to the
provisions of Article 17, nor shall it constitute Landlord as Tenant's agent
with respect to any reletting of the demised premises.  Nothing herein contained
shall, however, limit or prejudice the right of Landlord to prove for and obtain
as liquidated damages by reason of any such termination an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, such damages are to be proved, whether or
not such amount be greater than, equal to, or less that the amount referred to
above.
 
Page 9 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 

52.  Tenant will have no right to remain in possession of all or any part of the
demised premises after the expiration of the term. If Tenant remains in
possession of all or any part of the demised premises after the end of the term,
with the express or implied consent of Landlord: (a) such tenancy will be deemed
to be a periodic tenancy from month-to-month only; (b) such tenancy for such
month-to-month period will not constitute a renewal or extension of this Lease
for any further term other than month-to-month; (c) such tenancy may be
terminated by Landlord upon the earlier of thirty (30) days prior written notice
or the earliest date permitted by law; (d) such tenancy may be terminated by
Tenant only upon at least thirty (30) days prior written notice to Landlord with
any such termination by Tenant to be effective only as of the last day of a
month, and any surrender on any other day of the month shall not relieve Tenant
of liability through the end of the month.  In any such event, monthly rent (the
reasonable value of use and occupancy) will be increased to an amount equal to
one-twelfth (1/12th) of 150% of the sum of the Annual Base Rent plus all
additional rentals payable during last year of the term, and any other sums due
for additional rent under this Lease will be payable in the amount and at the
times specified in this Lease. Such month-to-month tenancy will be subject to
every other term, condition, and covenant contained in this Lease. Neither the
billing nor the collection of use and occupancy in the above amount shall be
deemed a waiver of any right of Landlord to collect damages for Tenant's failure
to vacate the demised premises after the expiration or sooner termination of
this Lease.  The provisions of this Article shall survive the expiration or
sooner termination of this Lease.


53.  Conditional Limitation:  In the event that twice in any twelve (12) month
period (A) a non-monetary default of the kind set forth in Article 17(1) shall
have occurred or (B) Tenant shall have defaulted in the payment of Annual Base
Rent or additional rent, or any part of either, and Landlord shall have
commenced a summary proceeding to dispossess Tenant in each such instance, then,
notwithstanding that such defaults may have been cured at any time after the
commencement of such summary proceeding, any further default by Tenant within
such twelve (12) month period shall be deemed to be a violation of a substantial
obligation of this lease by Tenant and Landlord may serve a written three (3)
days' notice of cancellation of this lease upon Tenant and, upon the expiration
of said three (3) days, this lease and the term shall end and expire as fully
and completely as if the expiration of such three (3) day period were the day
herein definitely fixed for the end and expiration of this lease and the term of
this lease and Tenant shall then quit and surrender the demised premises to
Landlord, but Tenant shall remain liable as elsewhere provided in this lease.


54.  A/C Maintenance: Tenant shall, at its own cost and expense, operate,
maintain, repair and replace any existing air conditioning unit(s) located in
and servicing the demised premises. Such unit(s) shall be accepted by Tenant in
"as is" condition and surrendered to Landlord at the end of the term in good
condition, ordinary wear excepted.


55.  Insurance: During the term of this Lease and at all other times (if any)
that Tenant has possession of the demised premises, Tenant shall pay for and
keep in force comprehensive general liability policies with broad form
endorsements and water damage legal liability coverage against any and all
liability occasioned by accident or occurrence, such policies to be written by
recognized and well-rated insurance companies authorized to transact business in
the State of New York, in the minimum amounts of $2,000,000.00 for liability and
$300,000.00 for property on a per occurrence basis.  Tenant shall obtain "All
Risk" insurance having extended coverage for fire and other casualties for its
personal property, fixtures and equipment for the full replacement value thereof
and such insurance policies, and any other property damage policies of Tenant,
shall have an appropriate clause or endorsement whereby the insurer waives
subrogation or consents to a waiver of the right of recovery against Landlord
and Landlord's agent, and, to the extent permitted by law, Tenant hereby agrees
not to make any claim against, or seek to recover from Landlord or Landlord's
agent for any loss or damage to property of the type covered by such insurance
without regard to whether Tenant's claims exceed the coverage limits of its
insurance policies.  If the waiver and release set forth in the previous
sentence shall be prohibited by law, the liability of any party that would have
been released shall be secondary to the other's insurance.  If at any time
during the term of this Lease it appears that public liability or property
damage limits in the City of New York for premises similarly situated, due
regard being given to the use and occupancy thereof, are higher than the
foregoing limits, then Tenant shall increase the foregoing limits
accordingly.  Landlord and its agent(s), underlying lessor(s) and mortgagee(s)
shall be named as additional insureds in the aforesaid general liability
insurance policies.  All policies shall provide that Landlord shall be afforded
thirty (30) days' prior notice of cancellation of such insurance.  Tenant shall
deliver certificates of insurance evidencing such policies prior to taking
possession or the commencement of the term of this Lease, whichever occurs
first.  All premiums and charges for the aforesaid insurance shall be paid by
Tenant and if Tenant shall fail to make such payment when due, Landlord may pay
it and the amount thereof shall be repaid to Landlord by Tenant on demand and
the amount thereof may, at the option of Landlord be added to and become a part
of the additional rent payable hereunder.  Tenant shall not violate or permit to
be violated any condition of any of said policies and Tenant shall perform and
satisfy the requirements of the companies writing such policies.  If Tenant
fails to obtain or keep in effect any insurance policy required hereunder,
Landlord may obtain it for Tenant and pay the premiums required to keep it in
effect at Tenant’s expense with the payments so made to be due and payable as
additional rent.
 
Page 10 - Rider
Please initial here: LANDLORD ____ TENANT ____


 
 

--------------------------------------------------------------------------------

 
 
56.  Miscellaneous Provisions Relating To Landlord’s Work:
 
A.
The term "building standard" or “Building Standard” means work performed in the
manner and with the materials selected by Landlord as the standard for the
Building subject to availability and Landlord's right to select equivalent
alternative types, models, brands, grades, designs, manufacturers and suppliers
from time to time as the building standard.  “Landlord’s Work” (defined above)
shall be done in a building standard manner using building standard labor and
materials.  Landlord’s Work shall be deemed to have been substantially completed
despite the existence of incomplete minor or so-called punchlist items and
incomplete items which can be finished without material unreasonable
interference with Tenant, or any items which cannot, consistent with the
dictates of sound construction practices, be completed until performance of work
permitted or required to be done by Tenant. If Tenant wants Landlord to perform
or supply any additional or non-Building Standard work or installations (“Extra
Work”) over and above, or in lieu of Landlord’s Work to be done by Landlord
described above, Landlord may refuse such request for Extra Work.  Any and all
costs incurred by Tenant (or by Landlord, at Tenant's request) for the
preparation, filing or approval of plans and specifications relating to Extra
Work shall be paid for by Tenant without regard to whether or not Landlord
agrees to do Extra Work.  If Tenant fails to make any agreed payment for Extra
Work within five (5) days after it is due, Landlord shall have the same remedies
for such non-payment as it has for non-payment of rent in addition to whatever
other remedies are available to Landlord. Anything contained herein or elsewhere
in this Lease to the contrary notwithstanding, if Landlord is delayed in
substantial completion of Landlord’s Work or there is any increase in Landlord’s
cost for Landlord’s Work as a result of:  (i) Landlord's performance of Extra
Work, Tenant's request for materials, finishes, or installations other than
Landlord's Building Standard or Tenant’s failure to make its selection from
Landlord’s Building Standard selection; or (ii) the performance or completion of
any work or installations by a party employed by Tenant, then, in such event,
(a) Tenant shall be responsible for the increase in Landlord’s cost for
Landlord’s Work, and (b) if the term and/or rent commencement dates of this
Lease have been postponed by delays caused by Tenant, the obligations of Tenant
to pay Annual (Monthly) Base Rent shall be advanced by the number of days of
such delays.  Nothing contained herein shall relieve Tenant of its obligations
to repair, replace and maintain as necessary anything altered or installed by or
for Tenant as necessary to keep the same in good working order and condition and
in compliance with laws at Tenant’s expense.

 
B.
"Extra Work" as defined in paragraph A of this Article includes items that are
an "Upgrade" and items that are "Additional Work" as defined below.  The cost to
be charged for Extra Work shall be determined as follows:

 
A.
"Upgrades" are items which represent a substitution for a Building Standard
item, the price of which shall be based on the difference between the
"Landlord's Cost" (defined below) for the Building Standard item and the
Landlord's Cost for the upgrade item, when the latter exceeds the former.  If
the Landlord's Cost for an Upgrade is less than the Landlord's Cost for the
Building Standard item that it is being substituted for, there will be no charge
and no credit for the Upgrade.

 
B.
"Additional Work" are items representing additional items in excess of the scope
of Landlord's Work and the Landlord's Cost for the Additional Work shall be the
price for the Additional Work.

 
C.
As used herein, "Landlord's Cost" means the total cost to Landlord for labor and
materials plus 10% thereof (for Landlord's overhead) and 10% of the total cost
plus overhead (for Landlord's profit).

 
Page 11 - Rider
Please initial here: LANDLORD ____ TENANT ____

 
 
 

--------------------------------------------------------------------------------

 

57.  Governmental Regulations: Notwithstanding anything contained in the lease
to the contrary, if at any time during the term of this lease, Landlord expends
any sums for alterations or improvements to the Building which are required to
be made pursuant to any “Legal Requirement” (as hereinafter defined), Tenant
shall pay to Landlord, as additional rent, Tenant's Proportionate Share of such
costs within ten (10) days after demand therefor. For the purposes hereof: (i)
the cost of any alteration or improvement shall be deemed to include the cost of
labor and materials and the costs for preparing any necessary plans and the fees
for filing such plans; and (ii) the term "Legal Requirements" shall mean laws,
statutes and ordinances (including building codes and zoning regulations and
ordinances) and the orders, rules, regulations, directives and requirements of
all federal, state, county, city and borough departments, bureaus, boards,
agencies, offices, commissions and other subdivisions thereof, or of any
official thereof, or of any other governmental public or quasi-public authority,
whether now or hereafter in force, which may be applicable to the land and
improvements constituting the Building or the demised premises or any part
thereof, including the sidewalks, curbs or areas adjacent thereto and all
requirements, obligations and conditions of all instruments of record.


58.  This agreement shall be a binding and enforceable contract from and after
the date on which it has been signed and delivered by both parties without
regard to whether or not the term of this lease and Tenant’s rights to occupy
the demised premises have commenced as of such date of full execution and
delivery of this instrument under the other provisions of this lease.


59.  Limited Personal Guaranty: It is a material inducement, consideration and
condition to Landlord entering into this Lease that the limited personal
guaranty attached hereto and made a part hereof be signed and delivered by the
guarantor(s) described therein without regard to the dates written or printed in
the documents (or the order in which the parties have signed this Lease and the
guarantor(s) have signed the limited personal guaranty), as the parties
acknowledge and agree that, anything contained in this Lease to the contrary
notwithstanding, Landlord will not deliver a fully executed original of this
Lease (signed by Landlord and Tenant) to Tenant until after Landlord has
received this Lease signed by Tenant, checks for the first month's rent and
security, and the limited personal guaranty signed by the guarantor(s).  It
shall be a condition of the surrender instrument described in the enclosed
limited personal guaranty that the security deposit of Tenant be forfeited,
without relieving Tenant of any liability.
 
Page 12 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
The demised premises
Not to scale; all dimensions approximate; subject to actual conditions.


[graph.jpg]
 
Page 13 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 


Exhibit "C"
PLAN
 
Page 14 - Rider
Please initial here: LANDLORD ____ TENANT ____



 
 

--------------------------------------------------------------------------------

 